837 F.2d 476
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNITED STATES POSTAL SERVICE and American Postal WorkersUnion, Respondents.
No. 86-6035.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1988.

Before CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

JUDGMENT

1
THIS CAUSE came on to be heard upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent Employer, its officers, agents, successors, and assigns, and Respondent Union, its officers, agents, and representatives on 7 August 1986.  The Court heard argument of respective counsel on 22 September 1987, and has considered the briefs and transcript of record filed in this cause.  On 18 November 1987, the Court, being fully advised of the premises, handed down its opinion enforcing the Board's Order only insofar as the Board found that Respondent Union committed an unfair labor practice by refusing to allow the charging parties to resign from the Union.  In all other respects enforcement was denied.  In conformity therewith, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, American Postal Workers Union, Cincinnati, Ohio, its officers, agents, and representatives, shall:


3
1. Cease and desist from restraining and coercing employees by refusing to permit them, upon request, to resign their union membership or by in any like or related manner restraining and coercing employees in the exercise of their rights guaranteed by Section 7 of the National Labor Relations Act.  (hereinafter called the Act).


4
2. Take the following affirmative action which the Board had found necessary to effectuate the policies of the Act:


5
(a) Revise its membership lists to reflect resignations from membership effective 30 May 1985 in the case of William Huber and 14 August 1985 in the case of Bert C. Franklin.


6
(c) Post at its business office and meeting halls copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati Ohio), after being signed by the Respondent-Union's authorized representative, shall be posted by the Respondent-Union immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to members are customarily posted.  Reasonable steps shall be taken by the Respondent-Union to ensure that said notices are not altered, defaced, or covered by any other material.


7
(c) Sign and return to the Regional Director, sufficient copies of the notice for posting by the United States Postal Service, if willing, at all places where notices to employees are customarily posted.


8
(d) Notify the aforesaid Regional Director, in writing, within 20 days from the date of this Judgment, what steps Respondent has taken to comply herewith.